Case 4:02-cv-04146-SOH Document 54                Filed 03/04/21 Page 1 of 1 PageID #: 586




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


JOSEPH ALBERTSON, III                                                                PLAINTIFF


v.                                    Case No. 4:02-cv-04146



THE KANSAS CITY SOUTHERN RAILWAY, CO.                                              DEFENDANT


                                            ORDER

       Before the Court is Plaintiff’s Motion for Approval of Attorneys’ Fees for Preparation of

Accounting and Filing of Annual Report. ECF No. 53. Plaintiff moves the Court to approve the

total payment of $349.25 to Plaintiff’s counsel, the Burgess Law Firm, PLLC, by BancorpSouth

for the firm’s services in preparation of the 2020 annual report filed with this Court. ECF No. 52.

The motion requests that the fees be paid out of the funds kept for the benefit of Plaintiff Joe

Albertson, which are maintained by BancorpSouth Bank. Plaintiff’s motion is unopposed. Upon

consideration, the Court finds that Plaintiff’s Motion for Approval of Attorneys’ Fees for

Preparation of Accounting and Filing of Annual Report (ECF No. 53) should be and hereby is

GRANTED.

       IT IS SO ORDERED, this 4th day of March, 2020.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
